Citation Nr: 1645939	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  09-03 578		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person, or at the housebound rate.  

2.  Entitlement to an initial disability rating in excess of 40 percent for cervical spine stenosis with degenerative joint disease, spondylosis, myelopathy, and status post-fusion and laminectomies.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1960 to October 1969.  He served in the Republic of Vietnam and was awarded a Purple Heart with one star and a Combat Action Ribbon, among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) from November 2007 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was shown to be in need of regular aid and attendance by reason of his service-connected disabilities.  

2.  Throughout the duration of the appeal, the Veteran's spinal injury manifested with forward flexion in the cervical spine to 15 degrees or less and unfavorable ankylosis of the entire cervical spine, but there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  




CONCLUSIONS OF LAW

1.  The criteria for SMC by reason of being in need of regular aid and attendance, or at the housebound rate, have been met.  38 U.S.C.A. §§ 1144, 5102, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015).  

2.  The criteria for an initial disability rating in excess of 40 percent for cervical spine stenosis with degenerative joint disease, spondylosis, myelopathy, and status post-fusion and laminectomies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Board notes that the Veteran is appealing the initial rating assignment of his cervical spine disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a May 2013 Statement of the Case.  Therefore, no further notice as to this claim is needed.  Moreover, the Board notes that the decision on the Veteran's SMC is fully favorable to his claim.  Therefore, any notice deficiency in the SMC claim is non-prejudicial.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

SMC

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) (West 2014) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the veteran was permanently bedridden or was so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran contends that he is entitled to SMC because he required the regular aid and attendance of another person (his wife).  He specifically contended that the functional impairment caused by his service-connected disabilities rendered him unable to dress himself, bathe, prepare meals, and attend to the laws of nature without his wife's assistance.  

Service connection is currently in effect for the following disabilities:  residuals of shell fragment wound right shoulder with ulnar nerve involvement, brachial plexus neuropathy; dorso-lumbar scoliosis; fibromyalgia; cervical spine stenosis with degenerative joint disease, spondylosis, myelopathy, and status post fusion laminectomies; psychophysiological gastrointestinal reaction manifested by anxiety, irritable colon syndrome, and aerophagia; severe degenerative disease left shoulder with acromioclavicular joint resection, rotator cuff tear; posttraumatic stress disorder; right Achilles tendinosis; osteomyelitis, right shoulder; left elbow lateral epicondylitis, impairment of supination and pronation; foot drop, right lower extremity; foot drop, left lower extremity; residuals shell fragment wound left knee; tinnitus; coronary artery disease; left elbow lateral epicondylitis, limitation of flexion; left wrist degenerative arthritis; Osgood-Schlatter's disease; right ear hearing loss; residuals shell fragment wound right buttock; residuals shell fragment wound left buttock; and left elbow lateral epicondylitis, limitation of extension.  

In support of his claim, the Veteran's wife submitted a written statement in January 2009 describing her duties in caring for the Veteran.  Specifically, she detailed that she needed to cut his food, help him change his clothes, and help him attend to his personal needs such as bathing and using the bathroom.  She noted that she helped him because she was afraid he would have an accident taking things out of the cabinet or that he would fall easily; she indicated that she must be with him if he goes outside.  The Veteran's wife concluded that she must be with him 24 hours per day, inside or outside.  The following year the Veteran submitted a letter indicating that due to the loss of use in his shoulders he had difficulty bathing, dressing, and cleaning himself; he asserted that he relied on his wife for help with this.  

In April 2010 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran presented with a limping gait and the VA examiner noted that the Veteran had functional restriction of the upper and lower extremities with a lack of coordination.  He was noted to have a deficit of weight bearing, balance, and propulsion but he was able to walk without assistance.  The VA examiner opined that the Veteran was able to sit for 10 minutes, stand and walk for 5 minutes, but that he was unable to do postural movements.  He indicated that the Veteran could eat, go to the toilet, bathe, and fasten his clothes with assistance.  The VA examiner opined that the Veteran could use aid and attendance in his home.  

When the Veteran testified at the Board hearing in August 2016, he indicated that he was unable to shave his face due to a lack of arm movement, and that he was unable to dress himself other than buckling his pants.  He testified that he needed his wife to be with him because if he falls it is almost impossible for him to get up due to his leg limitations.  At the hearing his wife testified that she shaves his face for him and combs his hair, and that she has to assist him with adjusting his braces; she indicated that she has to apply cream to his feet due to his drop foot condition, and that she has to help him put on shoes.  The Veteran confirmed that it was a full time job for his wife to look after him.  The Board finds this testimony credible.  

The Board has reviewed the complete record and concludes that the most probative evidence supports the Veteran's assertions.  Specifically, the Board observes that the Veteran's lay statements showed his difficulties with bathing, dressing, undressing, preparing meals, and managing his daily personal care as a result of his numerous service-connected conditions.  Based on the sum of the evidence, the Board finds that, given the particular circumstances of this case, the weight of the evidence warrants an award of aid and attendance due to service-connected disabilities.  As such, the criteria for special monthly compensation under 38 C.F.R. § 3.352(a) have been met.  

Increased rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's cervical spine disability has been assigned a 40 percent disability rating throughout the duration of the appeal.  

Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire cervical spine.   A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

In June 2010 the Veteran had an MRI of the cervical spine, and there was evidence of a cervical fusion at C5-C7 with spondylosis, marked bilateral foramen encroachment, and central spinal stenosis at C4-C5.  The Veteran tried multiple types of pain management including steroids and massage therapy, and in December 2010 he developed a shoulder infection secondary to his spinal disability.  An MRI from this period suggested probable neural foramina narrowing at all levels bilaterally with a history of fusion at C5-C7.  

In March 2011 the Veteran underwent VA examination in connection with his claim wherein he reported that he originally injured his back after being thrown by explosions in Vietnam.  He reported having constant burning, stabbing, and shooting pain in the low back and legs since 1968; he also reported having a history of several spinal surgeries and a rod placement in the lumbar spine for support.  The Veteran maintained that he had weekly flare-ups of severe pain that would last for hours, and that these flare-ups were caused by sitting too long, riding in a car, or with increased walking and physical activity; he indicated that his lidocaine patches and rest helped his symptoms.  The VA examiner noted that the Veteran had many frequent episodes of pain flare-ups where he had to see a doctor and was ordered to rest, and that these episodes would last for hours to days.  The VA examiner later clarified that there was no evidence of any incapacitating episodes due to IVDS.

During the physical examination the Veteran was unable to rotate the cervical spine due to pain and prior surgeries, and his gait was described as slow and guarded with a limp right arm.  The Veteran had evidence of lumbar flattening and scoliosis, with ankylosis in the entire cervical spine and a portion of the thoracolumbar spine.  He had muscle spasm, pain with motion, guarding, and tenderness in the cervical and thoracolumbar spine.  The Veteran's range of motion in the cervical spine (to include flexion, extension, lateral rotation, and lateral flexion) was from zero to two degrees with a range of motion to zero degrees on repetition, decreased by pain.  His thoracolumbar spine range of motion was zero to ten degrees in forward flexion, zero degrees in extension, bilateral extension to five degrees, and bilateral rotation to ten degrees; on repetition he was not able to do any range of motion movements due to pain.  The Veteran's strength and reflexes were normal but he had decreased sensation in the extremities.  He was diagnosed with lumbar spinal stenosis, degenerative joint disease, scoliosis, status post-fusion with Harrington rods and laminectomies, and cervical spine stenosis, degenerative joint disease, spondylosis, myelopathy, status post-fusion and laminectomies.  

The Veteran continued to receive treatment through VA, and in June 2011 he was diagnosed with cervical myelopathy and chronic right shoulder prosthesis osteomyelitis; surgery was recommended to correct his cervical spine disability.  In March 2012 the Veteran had a cervical spine MRI that showed a slight interval increase in disc protrusion at C4-C5 with slight increased cord compression.  He was noted to have bilateral neuroforaminal narrowing in the cervical spine.  A few months later the Veteran was diagnosed with severe lumbar and thoracic spondylosis with noted previous lumbar procedures and spinal fusions from L1 to the sacrum.  The physician noted that the Veteran should not sit or stand for prolonged periods of time and that he should avoid lifting and repetitive motions.  In September 2012 the Veteran had a surgical fusion at C4-C6.  A few months after the surgery the Veteran reported that he was doing well but that he had burning in the lower back and legs which kept him from sleeping despite the use of pain medication.  He reported that he continued to be active but that at the end of the day he was in pain and had to shift positions frequently.  The physician noted that the Veteran had cervical, thoracic, and lumbar spondylosis and that he needed to increase his pain medication.  The Veteran continued to have a very limited range of motion in the spine.  

In March 2014 the Veteran reported having constant neck, back, and shoulder pain that was between a five and an eight on a pain scale of one to ten, and he reported having numbness, tingling, and weakness in the lower and upper extremities.  He reported that his pain increased with any activities but that it decreased with medication.  On physical examination the Veteran had tenderness and a reduced range of motion in the spine, and his gait was slow.  The Veteran continued to receive pain management, and more recently in May 2016 he had an MRI of the cervical spine that showed operative changes and neural foraminal stenosis, but no increased ankylosis or new degenerative changes.  

Upon review, the Board finds that the Veteran's physical examination findings are consistent with a 40 percent disability rating.  The Veteran has consistently had a reduced range of motion in the cervical and thoracolumbar spine.  His physical examination findings show that he has only been able to rotate his cervical spine to two degrees, and that he has no range of motion on repetition due to pain.  He also has unfavorable ankylosis of the cervical spine.  His thoracolumbar range of motion is ten degrees or less, and this was also decreased on repetition due to pain.  He exhibited a slow antalgic gait and he has been encouraged not to engage in prolonged sitting or standing.  The Veteran testified at the Board hearing that he is unable to move frequently due to his spine and neck pain.  

Nonetheless, the evidence is inconsistent with a disability rating in excess of 40 percent.  As noted, the Veteran would have to have ankylosis of the entire thoracolumbar spine for a 50 percent disability rating, and ankylosis of the entire spine for a 100 percent disability rating.  The Board concedes that the Veteran is very limited in his range of motion and mobility, but there is no indication that he has unfavorable ankylosis of the entire thoracolumbar spine.  Indeed, his March 2011 VA examination noted that the Veteran had only unfavorable ankylosis of a portion of the thoracolumbar spine.  Moreover, there is no indication in VA examinations or elsewhere that the Veteran has unfavorable ankylosis of the entire spine.  The Veteran's representative contends that the Veteran is entitled to a 100 percent disability rating for special circumstances to include ankylosis of the entire spine and an altered gait due to a spinal hunch that causes abdominal difficulties, as well as a reduced line of vision.  Unfortunately, as noted there is no objective evidence of ankylosis of the entire spine, and while the Veteran has an altered gait, this would not warrant an increased disability rating without more objective findings showing this limitation based on the diagnostic codes.  

Additionally, as no additional neurological abnormalities for which the Veteran is not already service-connected are shown, and the disability did not result in incapacitating episodes of IVDS, a separate or higher rating is not warranted when considering other provisions relevant to spinal disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes.

In sum, the Board finds that the Veteran is entitled to a 40 percent initial disability rating, but no higher, for his cervical spine stenosis with degenerative joint disease, spondylosis, myelopathy, and status post-fusion and laminectomies.  Treatment notes are consistent with this finding.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107.

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Services to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1) (2015).  

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Veteran's cervical spine disability is manifested by pain, a reduced range of motion in the spine, and an altered gait.  These symptoms are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of cervical spine symptomatology is consistent with the degree of disability addressed by the currently assigned evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5235-5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Of note, the Veteran has been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities or a schedular 100 percent rating since March 1973; he is also receiving special monthly compensation.  Further action in rating his disabilities is not necessary at this time. 


ORDER

Entitlement to SMC on the basis of the need for the regular aid and attendance of another person, or at the housebound rate is granted.

Entitlement to an increased disability rating in excess of 40 percent for cervical spine stenosis with degenerative joint disease, spondylosis, myelopathy, and status post-fusion and laminectomies is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


